TOWNSEND; Circuit Judge.
The sole. question herein is as to the right of the collector of customs, after the appraiser has appraised the goods and marked an item of commissions as nondutiable, to liquidate the entry, and add said item of commissions to the appraised value, and assess duty thereon, in the absence of any inquiry by the collector, upon a mere inspection of the invoice, without further evi*187dence to justify said addition. The majority and minority opinions of the Board of Appraisers contain such a full discussion of this question that it is unnecessary to add anything thereto. The reasoning of the majority of the board seems to be supported by the decisions of the courts and the rulings of the Treasury Department, and the decision of the board is therefore affirmed.